—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 20, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly sustained injuries when a door in her apartment shut on her hand. The defendant New York City Housing Authority, the owner of the building, was granted summary judgment dismissing the complaint. We affirm.
The court properly determined that the door at issue was not an inherently dangerous instrument simply because it lacked a door stop (see, Tjepkema v Rochdale Meat Mkt., 238 AD2d 333; Green v New York City Hous. Auth., 82 AD2d 780, affd 55 NY2d 966; White v Board of Educ., 249 App Div 520, 521, mod on other grounds 250 App Div 777).
*529The appellant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.